Citation Nr: 1547653	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from February 1, 2009, for status post left (minor) shoulder labrum repair (exclusive of a period of temporary total rating from May 8, 2014, to July 1, 2014).


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from March 1984 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) following a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted service connection for status post left shoulder labrum repair, assigning an initial 10 percent rating.  In a December 2009 rating decision, the RO awarded an increased rating of 20 percent, effective from February 1, 2009.  (In addition, the Veteran has been awarded temporary total disability ratings for his service-connected status post left shoulder labrum repair from December 15, 2008, to February 1, 2009, and from May 8, 2014, to July 1, 2014.)  Jurisdiction of this case currently resides with the Albuquerque, New Mexico RO.

The Board granted a 20 percent rating prior to December 15, 2008, in a July 2014 decision. It remanded the question of a rating higher than 20 percent from February 1, 2009, for further evidentiary development.  Most recently, this claim was remanded by the Board for additional development in August 2015.  The Board finds that there has been substantial compliance with its remand directives for this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

A claim for increased rating for service-connected left knee disability, to include the assignment of a temporary total rating, was submitted by the Veteran in August and September 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

For the entire period from February 1, 2009, service-connected left shoulder disability has approximated limitation of the left arm to no more than midway between the side and shoulder level, ankylosis or impairment of the humerus were not shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent from February 1, 2009, for service-connected left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in April 2008.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate, adequate, and thorough VA examinations addressing the severity of the Veteran's left shoulder disability, most recently in October 2014.  Thus, VA has complied with its duty to assist the Veteran. 

II.  Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation ankylosis, a 20 percent evaluation is warranted for favorable ankylosis of the minor upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 30 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the minor upper extremity, and a 40 percent evaluation is provided for unfavorable ankylosis of the minor upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level or midway between the side and shoulder level warrants a 20 percent evaluation.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for the minor arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 20 percent rating is also assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the humerus.  A 50 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 70 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under the provisions of Diagnostic Code 5203, for the minor arm, nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran underwent surgery for a left shoulder injury in service.  Pertinent to the period of this appeal, he underwent subsequent arthroscopic surgery of the left shoulder in December 2008.  On January 6, 2009, the surgical wound was closed, dry and intact.  Range of motion was approximately 90 degrees of flexion and abduction. There was no pain throughout motion.  There was no acromioclavicular joint instability.  The Veteran was assigned a temporary total disability rating for his service-connected status post left shoulder labrum repair from December 15, 2008, to February 1, 2009.  Thereafter, a 20 percent disability rating was  assigned.

VA outpatient treatment records dated from February 2009 to January 2012 note the Veteran's history of left shoulder disability and occasional complaints of left shoulder pain.  

A 2012 VA examination report notes the Veteran's history of repeated left shoulder injury with most recent surgery in February 2009.  He reported that he did well until shoveling snow in December 2011.  At that time, he felt a "pop" in his shoulder.  Currently, he complained of pain and weakness but denied any flare-ups.  Examination revealed that muscle strength was 5/5.  Range of motion of the left shoulder was: flexion to 180 degrees with pain noted at 120 degrees; and abduction to 180 degrees with pain noted at 120 degrees.  There was no additional loss of motion with repetitive use testing.  There was no ankylosis.  Rotator cuff tests were all positive.  There was malunion of the clavicle or scapula.  

A September 2013 VA physical therapy note reflects the Veteran's complaints of worsening shoulder pain over the past few days for no apparent reason.  Tenderness was noted on palpation.  

An October 2013 VA shoulder and arm DBQ notes that range of motion of the left shoulder, with pain, was flexion to 180 degrees and abduction to 180 degrees.  There was no additional loss of motion with repetitive use testing.  There was no ankylosis, weakness, fatigability, or incoordination.

Private treatment records note that the Veteran was seen in November 2013.  On examination, range of motion of the left shoulder was 170 degrees of forward flexion, 80 degrees of internal rotation, and 70 degrees of external rotation.  Strength was full.  There was no crepitation, swelling, or effusion.  Injections to manage pain were recommended.  The Veteran was seen in January 2014 for left shoulder complaints after falling on ice.  A May 2014 private treatment record notes that the Veteran's complaints of pain were not improving.  He also complained of biceps pain where he had previous surgery.  His physician opined that a component of the Veteran's left shoulder pain was coming from his biceps tenotomy.  Surgery of both the biceps and the shoulder joint was discussed. 

Private medical records show that the Veteran underwent a left shoulder arthroscopy with open bicepstenodesis, labral and subacromial debridement, on May 8, 2014.  He was assigned temporary total disability rating from May 8, 2014, to July 1, 2014.

VA outpatient treatment records dated from August 2014 to October 2014 show complaints of left shoulder pain.  The Veteran continued physical therapy.

An October 2014 VA examination report notes the Veteran's complaint of a constant ache in the left shoulder, mostly localized to the upper and back parts of the joint.  He also reported increased pain with overhead activities, especially with lifting overhead.  He described flare-ups of pain 2-3 times per week, lasting 3-5 hours each time.  On examination, range motion was: flexion to 140 degrees, abduction to 70 degrees; and internal and external rotation to 90 degrees (each).  There was no additional loss of motion after three repetitions of testing.  The examiner stated that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran was not in a period of flare-up during the examination.  The examiner opined that pain, weakness, fatigability and incoordination would not significantly limit functional ability with flare-ups.  There was mild to moderate tenderness to palpation, but no evidence of pain on weight bearing.  There was no muscle atrophy or reduction in muscle strength; strength was 5/5 on both flexion and abduction.  There was no ankylosis.  There was no crepitus.  All rotator cuff, instability and dislocation tests were negative.  There was no malunion, flail shoulder, or nonunion.  The examiner opined that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner also opined that the left shoulder condition limited the Veteran's ability with overhead activities such as with reaching, climbing, crawling and lifting, to the extent that each of these activities are likely to cause pain and dysfunction.  X-ray studies revealed no acute fracture or dislocation.  No substantial degenerative changes were seen.

A November 2014 VA physical therapy consult notes that the Veteran was seen with complaints of left shoulder pain.  He reported that he began physical therapy after surgery in May 2014, but did not finish because he moved.  A December 2014 physical therapy note states that the Veteran was able to complete therapeutic exercises without increased pain.  He was able to increase his overall range of motion and strength.  January 2015 VA physical therapy notes show that the Veteran reported feeling better with decreased pain and improved function; he did still have some tenderness with abduction of the arm in the shoulder region.  The Veteran was noted to be progressing well and was instructed to continue his exercises. 

For the period beginning February 1, 2009 (exclusive of a period of temporary total rating from May 8, 2014, to July 1, 2014), the Veteran's service-connected left shoulder disability is evaluated as 20 percent disabling. 

Based on the foregoing medical evidence, the Board finds that the objective medical evidence does not show that the Veteran's left shoulder disability has been manifested by symptomatology that more nearly approximates the criteria for a higher rating at any point during this period.  As an initial matter, there is no evidence to show ankylosis (i.e., a complete lack of motion in the joint), flail shoulder, nonunion, or recurrent dislocation.  Furthermore, the evidence on examinations in 2012, 2013 and 2014 demonstrates that, while the Veteran has limitation of motion of his left shoulder due to pain, it is not so limited as to rise to the level contemplated by the next higher, 30 percent rating.  That requires that motion be limited to 25 degrees from the side.  However, on examination, the Veteran demonstrated forward elevation (flexion) of no worse than 120 degrees and abduction of no worse than 70 degrees.  These levels of limitation still far exceed that required for the higher rating. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently-assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion and some limitation of motion due to pain, these findings have already been taken into consideration in the assignment of the current 20 percent rating. Additionally, his functional ability during flare-ups was deemed not to be significantly limited.

In summary, the evidentiary record does not show that at any time during the appeal period the left shoulder disability has involved manifestations warranting a schedular rating in excess of 20 percent.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  See Fenderson, supra; 38 U.S.C.A. § 5107(b).


ORDER


A disability rating in excess of 20 percent from February 1, 2009, for status post left shoulder labrum repair is denied.




____________________________________________
GAYLE E STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


